Title: Thomas Jefferson to Benjamin Morgan, 12 May 1810
From: Jefferson, Thomas
To: Morgan, Benjamin


          
            Sir
             
                     Monticello 
                     May 12. 10
          
          
		    Your favor of Feb. 25. was seven weeks on the road. since it’s date mr Robert Peyton has left this neighborhood for New Orleans, and it is expected he will remove any scruples mr Duncan may entertain as to the validity of the order I transmitted you signed by all the representatives of John Peyton decdmr Craven Peyton, my neighbor, supposed that the inclosed copy of the division of the estate, of which he shewed me the original, signed by the parties themselves, may fill up the measure of evidence to mr Duncan that the former order was in strict execution of what had been agreed on by all the parties interested. 
		   I am thankful to you for your kind assistance in this business, and pray you to be assured of my great esteem & respect.
          
            Th:
            Jefferson
        